       Case 3:16-cr-00352-RDM Document 104 Filed 07/08/20 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

       V.                                          3:16-CR-352
                                                   (JUDGE MARIANI)
AARON BROUSSARD,

                      Defendant.

                                 MEMORANDUM OPINION

       Presently before the Court is a Motion to Dismiss for Improper Venue, filed by

Defendant, Aaron Broussard, pursuant to Federal Rule of Criminal Procedure Rules 12 and

18. (Doc. 100). For the following reasons, the Court will deny the motion.

                         I. INTRODUCTION AND PROCEDURAL HISTORY

       Beginning in spring of 2016, law enforcement officials commenced an investigation

into several fentanyl-related overdoses throughout the United States. (Doc. 101, at 4). At

least ten (10) of these overdoses resulted in death in April 2016 and early May 2016. (Id.)

These deaths occurred in the following cities: Atlanta, Georgia; Peoria, Illinois; Scranton,

Pennsylvania; Falcon Heights, Minnesota; Hazel Green, Wisconsin; Deltona, Florida;

Binghamton, New York; Aliso Viejo, California; Dallas, Texas; and Erie, Pennsylvania. (Id.

at 5). Several other non-fatal overdoses resulting in grievous bodily harm occurred in the

following cities: Grand Rapids, Michigan; Alisa Viejo, California; Waukee, Iowa; and

Scranton, Pennsylvania. (Id.)
        Case 3:16-cr-00352-RDM Document 104 Filed 07/08/20 Page 2 of 13




        Investigators discovered that, right before their overdoses and/or deaths, the victims

had purchased various substances from the online business PLANTFOODUSANET. (Doc.

103, at 4). Although these substances purported to be analogs of controlled substances, it

is alleged that the victims received fentanyl instead of the less dangerous drugs they

ordered. (Doc. 101, at 5). Further investigation revealed that Defendant owned and

operated the internet-based business PLANTFOODUSA.NET from his residence in

Hopkins, Minnesota. (Id. at 5-6). Additionally, law enforcement officials determined that

Defendant utilized a post office in Hopkins, Minnesota to mail parcels containing the

substances to his customers. (Id. at 6).

        On or about May 2, 2016, Defendant shipped one such parcel via the United States

Postal Service to the residence of C.S., located at 1106 Pine Street in Scranton,

Pennsylvania. (Doc. 103, at 2). C.S. had purchased what he believed to be 4-FA, a

controlled substance/analog of amphetamine, from PLANTFOODUSANET. (Id. at 2). C.S.

and his girlfriend, AL., ingested the substance he received from PLANTFOODUSANET on

or about May 6, 2016. (Id.) C.S. then experienced respiratory failure and was hospitalized

in Scranton, and AL. subsequently died from what was ruled to be a fentanyl overdose.

(Id.)

        On December 6, 2016, a federal grand jury sitting in the Middle District of

Pennsylvania returned a one (1) count indictment against Defendant, charging him with

drug distribution that resulted in the death of AL. in violation of 21 U.S.C. §§ 841(a)(1) and


                                               2
       Case 3:16-cr-00352-RDM Document 104 Filed 07/08/20 Page 3 of 13




841 (b)( 1)(C). (Doc. 1, Indictment). A superseding indictment, filed against Defendant on

November 20, 2018, charged Defendant with the subsequent death of C.S. (Doc. 57,

Superseding Indictment). Although Defendant's counsel engaged in plea negotiations that

would include the charges brought in the Middle District of Pennsylvania, as well as open

investigations in approximately thirteen (13) other jurisdictions, the parties were unable to

reach an agreement. (Doc. 101, at 3). Thereafter, on April 10, 2019, Defendant was

indicted in the United States District Court for the District of Minnesota on twenty.:.one (21)

counts with respect to eleven (11) other fentanyl-related cases from around the country.

(Id.) Besides this case in the District of Minnesota, the above-captioned criminal matter,

which indicted Defendant on a single count in the Middle District of Pennsylvania, is the only

other criminal case pending against Defendant in the country.

       On May 14, 2020, Defendant filed a motion entitled Motion to Dismiss Pursuant to

Federal Criminal Procedure Rule 18: Place of Prosecution and Trial (Doc. 100), which is

now before the Court. The issues have been fully briefed (Doc. 101; Doc. 103) and the

Defendants' Motion is ripe for disposition.

                                    II. STANDARD OF REVIEW

       Pursuant to Rule 12(b)(3) of the Rules of Criminal Procedure, a motion to dismiss a

criminal indictment may be brought at any time before trial. Such motions may be brought

for alleged defects in instituting the prosecution, including improper venue. FED. R. CRIM. P.




                                                3
       Case 3:16-cr-00352-RDM Document 104 Filed 07/08/20 Page 4 of 13




12(b)(3)(A)(i). Motions that the court lacks jurisdiction over a criminal proceeding, however,

may be brought "at any time while the case is pending." See FED. R. CRIM. P. 12(b)(2).

                                         IV. ANALYSIS

       In his motion, Defendant argues that venue for the above-captioned criminal matter

is proper in the District of Minnesota. Specifically, Defendant asserts that the alleged crime

occurred while he was in Hopkins, Minnesota, and that the instant case should be held

where all of his other criminal cases are being tried. The Government opposes the motion

and argues that venue is proper in the Middle District of Pennsylvania, as the indictment

charged Defendant with drug distribution resulting in death and serious bodily injury that

occurred here. The Government also relies on 18 U.S.C. § 3237(a), the "continuing

offense" venue statute, in support of its position that venue is properly laid in the Middle

District of Pennsylvania. After careful review, the Court agrees with the Government.

       The United States Constitution safeguards a defendant's right to proper venue in

criminal trials. See United States v. Baxter, 884 F.2d 734, 736 (3d Cir. 1989). Indeed, both

Article Ill and the Sixth Amendment require that a defendant's criminal trial take place in the

state where the alleged crime occurred. See U.S. CONST. art. Ill, § 2, cl. 3 ("[T]he trial of all

Crimes .. ; shall be held in the State where the said Crimes shall have been committed.");

U.S. CONST. amend. VI ("In all criminal prosecutions, th~ accused shall enjoy the right to a

speedy and public trial, by an impartial jury of the State and district wherein the crime shall

have been committed."). Rule 18 of the Federal Rules of Criminal Procedure reflects these


                                               4
       Case 3:16-cr-00352-RDM Document 104 Filed 07/08/20 Page 5 of 13




constitutional mandates and provides that "the government must prosecute an offense in a

district where the offense was committed;" United States v. Cabrales, 524 U.S. 1, 6 (1998);

FED. R. CRIM. P. 18. Rule 18 additionally requires that the court "set the place of trial within

the district with due regard for the convenience of the defendant, any victim, and the

witnesses, and the prompt administration of justice." FED. R. CRIM. P. 18.

       In cases involving continuing offenses against the United States, 18 U.S.C. §

3237(a) provides that such matters may be prosecuted "in any district in which such offense

was begun, continued or completed." Under this provision, continuing offenses include

crimes "involving the use of the mails, transportation in interstate or foreign commerce, or

the importation of an object ... into the United States," which may be "prosecuted in any

district from, through, or into which such commerce, mail matter, or imported object ...

moves." Id. Therefore, "[w]hen the crime consists of distinct acts occurring in different

places, venue is proper where any part of the crime occurs." United States v. Pendleton,

659 F.3d 299,303 (3d Cir. 2011).

       Nonetheless, "the mere fact of proper venue in the district where the Government

brings_ the prosecution does not require that the trial be held therein." United States v.

Haley, 504 F. Supp. 1124, 1125 (E.D. Pa. 1981). Specifically, "defendants who wish to be

prosecuted in a venue other than the one the Government has chosen can file a motion to

transfer venue under Rule 21 of the Federal Rules of Criminal Procedure, which provides

for transfers for both prejudice and convenience." United States v. Renteria, 903 F.3d 326,


                                                5
          Case 3:16-cr-00352-RDM Document 104 Filed 07/08/20 Page 6 of 13




 331 (3d Cir. 2018), cert. denied, 139 S. Ct. 2714, 204 L. Ed. 2d 1110 (2019). The decision

to grant or deny a motion to transfer venue under Rule 21 falls within the sound discretion of

the district court. Martin v. Warden, Huntingdon State Corr. Inst., 653 F.2d 799, 804 (3d Cir.

 1981).

          At the outset, while the instant motion invokes Rule 18, the relief that Defendant

 seeks pertains to Rule 21. Specifically, the Defendant's motion and supporting brief request

that the Court consider transfer to the District of Minnesota. (Doc. 100 at 5; Doc. 101 at 11 ).

Accordingly, the Court will evaluate the Defendant's motion under Rule 21 (b) regarding

transfer for convenience. See FED. R. CRIM. P. 21 (b); United States v. Jacobs, No. CRIM.

05-64, 2006 WL 456178, at *2 n.1 (W.D. Pa. Feb. 22, 2006), aff'd, 311 F. App'x 535 (3d Cir.

2008) (noting that a defendant's request for change of venue outside the district is governed

by FED. R. CRIM. P. 21 instead of FED. R. CRIM. P. 18).

          Although the Court considers the Defendant's motion under Rule 21, it nonetheless

denies Defendant's motion to the extent that it relies on Huie 18. Specifically, although

Defendant's alleged criminal conduct began in Hopkins, Minnesota, the Court agrees with

the Government that venue is proper in the Middle District of Pennsylvania insofar as the

crime was completed in this district based on a continuing offense theory. See 18 U.S.C. §

3237(a); see also United States v. Tiangco, 225 F. Supp. 3d 274,283 n.15, 288 (D.N.J .

.2016) (noting that the definition of "distribution" under 21 U.S.C. § 841 (a)(1) is "broad

enough to encompass ... the entire process of sending a package to another state by


                                                 6
       Case 3:16-cr-00352-RDM Document 104 Filed 07/08/20 Page 7 of 13



commercial courier," and holding that, when defendant utilized the United Parcel Service to

deliver narcotics to New Jersey from Nevada, venue for the defendant's charge under§

841(a) was proper in New Jersey pursuant to 18 U.S.C. 3237(a) because she "purposefully

engaged in a unitary interstate transfer of drugs"). Therefore, the Court is not convinced by

the Defendant's argument that venue is improper in the Middle District of Pennsylvania.

       At issue is thus whether the Court should exercise its discretion and transfer this

case to the District of Minnesota. In deciding a motion to transfer under Rule 21 (b), the

court must consider the following ten-factors as enumerated by the Supreme Court: (1) the

location of the defendant; (2) the location of possible witnesses; (3) the location of events at

issue; (4) the location of documents and records likely to be involved; (5) the disruption of

defendant's business unless the case is transferred; (6) the expense to the parties; (7) the

location of counsel; (8) the relative accessibility of the place of trial; (9) the docket condition

of each district involved; and (10) any other special elements which might affect the transfer.

In re U.S., 273 F.3d 380, 387-88 (3d Cir. 2001) (citing Platt v. Minnesota Mining & Mfg.

Co., 376 U.S. 240, 243-44 (1964)). A court is not required to accompany a transfer order

with "a lengthy statement ... as long as there is a sufficient explanation of the factors

considered, the weight accorded them, and the balancing performed." Id. at 387.

Additionally, although the defendant bears the burden of showing the propriety of transfer

under Rule 21 (b), "the defendant is not required to show 'truly compelling circumstances for

... change ... [of venue, but rather that] all relevant things considered, the case would be


                                                 7
       Case 3:16-cr-00352-RDM Document 104 Filed 07/08/20 Page 8 of 13



better off transferred to another district." Id. at 388 (quoting In re Balsimo, 68 F.3d 185, 186

(7th Cir. 1995)).

       A defendant should also support a Rule 21 motion to transfer with "affidavits,

depositions, stipulations, or other documents containing facts that would tend to establish

the necessary elements for a transfer." In re United States, 273 F.3d 380, 386 (3d Cir.

2001) (quoting Plum Tree, Inc. v. Stockment, 488 F.2d 754, 756-57 (3d Cir. 1973)).

Defendant has not provided any such supporting documents here, which is a deficiency that

disfavors granting the Defendant's request. Nonetheless, the Court will consider whether

transfer is appropriate "based upon the available information contained in the record." See

United States v. Burnett, No. CR 16-185, 2019 WL 109333, at *9 (W.D. Pa. Jan. 4, 2019).

       The Court begins its analysis by considering the location of the Defendant.

Defendant is currently detained pending trial in Lackawanna County Prison. However, as

averred in his supporting brief, Defendant resided in Hopkins, Minnesota when he was

apprehended and brought to Scranton on this case. (Doc. 7, at 12; Doc. 101, at 11).

"Although a defendant does not have [a] right to be tried in his or her home district, within

the Platt analysis defendant's residence deserves 'real weight."' United States v.

Menendez, 109 F. Supp. 3d 720, 726 (D.N.J. 2015); see a/so United States v. Kennedy, No.

CR. 86-159, 1986 WL 6227, at *1 (E.D. Pa. May 28, 1986) ("[l]t is preferable to try a

defendant in the district where he resides, although the defendant has no right to be tried in




                                               8
       Case 3:16-cr-00352-RDM Document 104 Filed 07/08/20 Page 9 of 13




his home district.") (internal citations omitted). Accordingly, this factor weighs slightly in

favor of transfer to the District of Minnesota.

       The court next considers the location of possible witnesses, the location of the

events at issue, and the location of documents and records that are likely to be involved in

Defendant's criminal prosecution. Notably, Minnesota DEA agents investigating

PLANTFOODUSA.NET obtained a Federal Search Warrant for Defendant's residence in

Hopkins, Minnesota (the "Search Warrant"). (Doc. 103, at 4-5). On December 5, 2016, with

the assistance of the DEA Minneapolis Clandestine Laboratory Team and DEA Laboratory

personnel, Minnesota law enforcement officials executed the Search Warrant and seized

twenty-six (26) drug related exhibits from Defendant's residence. (Id. at 5). Law

enforcement also recovered evidE;mce that confirmed Defendant's ownership of the online

business PLANTFOODUSA.NET, as well as computers, cellular telephones, documents,

and drug packaging equipment. (/d.) Agents thus determined that Defendant utilized his

Hopkins, Minnesota residence as the base for his alleged drug activities. (Doc. 101, at 7).

       However, DEA Agents also investigated Defendant and PLANTFOODUSA.NET in

connection with the fentanyl overdoses and subsequent deaths of C.S. and A.L. that

occurred in Scranton, Pennsylvania. (Doc. 101, at 1-3; Doc. 103, at 3). Indeed, the United

States Attorney's Office for the Middle District of Pennsylvania filed the initial indictment

against Defendant the day after Minnesota law enforcement officials executed the Search

Warrant. (Doc. 101, at 1-2). As such, potential witnesses and evidence may also be


                                                  9
       Case 3:16-cr-00352-RDM Document 104 Filed 07/08/20 Page 10 of 13



located in the Middle District of Pennsylvania. (Doc. 103, at 1-3). Therefore, despite the

presence of investigating officers and evidence in Minnesota, the Court finds that the

second, third, and fourth Platt factors weigh slightly against transfer.

       Next, the Court evaluates the extent of any disruption to Defendant's business

unless transfer is granted, the expense to the parties, the location of counsel, and the

relative accessibility of the place of trial. As mentioned supra, Defendant is presently

incarcerated in Lackawanna County Prison. Therefore, the Court is not persuaded that

standing trial in the Middle District of Pennsylvania will be any more disruptive to a business

of Defendant's than standing trial in the District of Minnesota. See United States v. Burnett,

No. CR 16-185, 2019 WL 109333, at *9 (W.D. Pa. Jan. 4, 2019) (finding that transfer was

not required because Defendant did not argue that there would be any disruption to his

business while he was incarcerated); see also United States v. Hays, No. CRIM. A. 96-51-

02, 1997 WL 34666, at *4 (E.D. Pa. Jan. 29, 1997) (noting that, "[i]n a criminal trial, where a

defendant must be present every day in court, any location is bound to cause some

significant interference with business").

       Additionally, upon balancing "the expense of an out-of-town trial ... against the

adverse impact on the government if transfer were granted," the Court finds that the

expense to both parties is a neutral factor. See Hays, 1997 WL 34666, at *4 (E.D. Pa. Jan.

29, 1997). Further, given that Defendant's attorney of record, Bernard J. Brown, maintains

his office in Carbondale, Pennsylvania, this factor is also a neutral one. See United States


                                               10
       Case 3:16-cr-00352-RDM Document 104 Filed 07/08/20 Page 11 of 13




v. Piper, No. CRIM. 09-218, 2011 WL 3678865, at *7 (M.D. Pa. Aug. 22, 2011) (noting that

this factor "does not weigh one way or the other in favor of transfer'' when both the

defendant's counsel and the government's attorney would have to travel to another district

for trial). However, there is nothing to suggest that this case should be transferred due to

the relative accessibility of the place of trial in the Middle District of Pennsylvania.

Accordingly, the fifth, sixth, seventh, and eighth Platt factors are either neutral or do not

favor transfer to the District of Minnesota.

        Finally, the Court considers the docket condition of the Middle District of

Pennsylvania and the District of Minnesota, as well as any other special considerations that

might affect transfer. With respect to the relative docket conditions of the districts involved,

the Court cannot ascertain any factors that would compel transfer. However, in April of

2019, the United States District Court for the District of Minnesota indicted Defendant and

charged him with the following twenty-one (21) counts: one (1) count of conspiracy, in

violation of 21 U.S.C. § 846; one (1) count of importation of fentanyl; one (1) count of

possession with intent to distribute fentanyl; twelve (12) counts of drug distribution resulting

in death and seriously bodily injury; and six (6) counts of possession with the intent to

distribute controlled substances and controlled substance analogues. See USA v.

Broussard, No. 19-CR-00101-SRN-KMM (D. Minn., Indictment, ECF No. 1). 1 According to




           Court takes judicial notice of the criminal docket in USA v. Broussard, No. 19-CR-00101-
        1 The

SRN-KMM (D. Minn. filed Apr. 10, 2019), which is available through the U.S: Court's national PACER Index

                                                  11
       Case 3:16-cr-00352-RDM Document 104 Filed 07/08/20 Page 12 of 13



Defendant, although these charges related to investigations from across the country, they

were all brought in the District of Minnesota because it encompassed his alleged place of

operation and residence. (Doc. 101, at 3). The instant case, which charges Defendant with

a single criminal count in the Middle District of Pennsylvania, raises the only fentanyl-related

charge that is not being tried against Defendant in the District of Minnesota.

        Nonetheless, the Minnesota Indictment does not bring a specific charge for the

deaths of C.S. and A.L., but instead references their overdoses in connection with the

conspiracy charge against Defendant. See USA v. Broussard, No. 19-CR-00101-SRN-

KMM (D. Minn., Indictment, ECF No. 1). The occurrence of the deaths of C.S. and A.L. are

specific elements of the Superseding Indictment, returned in the Middle District of

Pennsylvania on November 20, 2018, that subject Defendant to the mandatory minimum

term of imprisonment of twenty (20) years as prescribed in 21 U.S.C. § 841(b)(1)(C) and the

increased maximum penalty of life imprisonment. Thus, the Government's assertion that

"the defendant's distribution was not complete until it reached the possession and custody

of the intended recipient at the intended location, i.e., [C.S.], 1106 Pine Street, Scranton,

Pennsylvania" (Doc. 103, at 14-15), when taken together with the foregoing, present special

considerations that disfavor transfer.




at www.PACER.gov. See Orabi v. Attorney Gen. of the U.S., 738 F.3d 535,537. n.1 (3d Cir. 2014) (noting
that a district court may take judicial notice "of the contents of another Court's docket").

                                                  12
      Case 3:16-cr-00352-RDM Document 104 Filed 07/08/20 Page 13 of 13




       Having considered and balanced the relevant Platt factors, the Court does not find

that this case "would be better off transferred to another district." See In re U.S., 273 F.3d

380, 388 (3d Cir. 2001 ). Therefore, the Court will deny Defendant's motion to transfer

venue to the District of Minnesota pursuant to Rule 21 (b) of the Federal Rules of Criminal

Procedure.

                                        V. CONCLUSION

       For the reasons set forth in this Memorandum Opinion, the Court will deny the

Defendants' Motion (Doc. 100) to the extent that it either moves to dismiss the indictment

based on improper venue or seeks to transfer the above-captioned criminal matter to the

District Court for the District of Minnesota. A separate Order follows.




                                                        Rotiert D. "'
                                                                    1
                                                                     ~~-


                                                        United States District Court Judge




                                              13
